Ingraham, J. (dissenting):
The respondent insists that the order of filiation of the Special Sessions of the county of Hew York is not appealable to the Appellate Division of the Supreme Court. These proceedings were instituted under the Code of Criminal Procedure; . Section 839 thereof provides: “ The father and' mother of a bastard are liable for its support. In case of their neglect or inability, it must' be supported by the county, city or town in which it is born, as provided by special statutes,” Section 840 provides: “ If a woman be delivered of a bastard, or pregnant of. a child likely to be born such, and which is chargeable to a county, city or town, a superintendent of the poor of the county, where the distinction between town and county, poor has been abolished, and where said distinction is still maintained, an overseer of the poor or other officer of *469the almshouse of the town or city where the woman is, must apply to a justice of the peace or police justice in the county to inquire into the facts of the case.” Section 850 provides: “ Upon the hearing the magistrates must determine who is the father of the bastard, and must proceed as follows : * * * (Subdivision 2.) If they determine that he is the father, they must make an order of filiation, specifying therein the sum to be paid weekly or otherwise by the defendant for the support of the bastard.” Section 861 provides: “ A person deeming himself aggrieved by the order of two magistrates, made pursuant to the last chapter, may appeal therefrom to the next term of the county court of the county; ” and by section 864 it is provided that “ the court must * * * proceed to hear tlie allegations and proofs of the parties; and the party in whose favor the order was made must support it by evidence.” Section 865 provides that “ the court may affirm or vacate an order of filiation or maintenance, or may reduce or increase the sum ordered to be paid for the support of the bastard or its mother; and, disregarding defects, in form in the order, must amend it according to the fact.”
Thus, before the act of 1895, to which reference will be made, an appeal from an order of filiation, either by the complainant or by the defendant, was allowed to the County Court of the county, and that court was to rehear the case upon evidence there presented, and could confirm, vacate or modify the order. In the county of Hew York such'an appeal was from the Court of Special Sessions to the Court of General Sessions, and upon such an appeal the provisions of the sections of the Code of Criminal Procedure, to which attention has been called, were made applicable.
Chapter 601 of the Laws of 1895 reorganized the inferior courts of criminal jurisdiction in the county of Hew York, and the Court of Special Sessions as it now exists was constituted. By subdivision 3 of section 14 of that act it was provided that such court “ shall have exclusive jurisdiction in the first instance of all proceedings respecting bastards, and the jurisdiction conferred by sections eight hundred and thirty-eight to eight hundred and sixty inclusive of the code of criminal procedure shall be exclusively exercised within said city and county by the said court.” These are the provisions of the Code of Criminal Procedure which regulate the proceedings in the courts of original jurisdiction to which attention has-*470"been called. Section 20 of this chapter provides that “ all provisions of law conferring the right of appeal to the Court of General Sessions of the Peace in the .City- and County of Hew York from any judgment, order or determination of the Court of Special Sessions • shall be repealed.”
This provision is certainly broad enough to repeal the provisions of section 861.of the Code of Criminal Procedure, and by it the right of ' appeal to the Court of General Sessions of the Peace of -the city and ; county of Hew York was taken away. The section then provides: “If.any judgment or determination made by the said Court of Special Sessions on or after the said last-mentioned day shall be adverse to the defendant, hé may appeal therefrom to the Supreme Court in the same manner as from a judgment in an action prosecuted by indictment.”. This provision allows an appeal in a case where the judgment or determination of the court is adverse to the defendant,while under the Code of Criminal Procedure either party in a proceeding of this character could appeal. The practice that had been ' in force many years prior to the passage of this statute was changed so that upon an appeal to the Supreme Court the procedure was to be the same as -upon an appeal thereto from a judgment of conviction after indictment. Such an appeal is an entirely different proceeding than that contemplated by the Code of Criminal Procedure. There the appeal to the County Court was substantially a new trial of the charge against the alleged father of the bastard, while upon such an appeal to the Supreme Court the appeal must be deterinined upon the evidence taken before the Court of Special Sessions. It1 cannot be supposed, however, that the Legislature intended to abolish all right of appeal in these proceedings, and the intention was to substitute an appeal to the Supreme Court to be determined upon the evidence before the Court of Special Sessions in these proceedings, in place of the appeal theretofore allowed to. the Court of General Sessions.
.By the charter of the city of Hew York (Laws of 1897, chap. 378) the provisions of law as to the Courts of Special Sessions were re-enacted. By section 1406, subdivision 3, it is provided that the Courts of Special Sessions “ shall have exclusive jurisdiction in the first instance of all proceedings respecting bastards within the city of Hew York and the jurisdiction- conferred by sections eight hundred *471.and thirty eight to eight hundred and sixty inclusive of the Code of Criminal Procedure shall he exclusively exercised within said city by said courts. The application specified in section eight hundred and forty of said Code of Criminal Procedure shall be made to the Court of Special Sessions in the county wherein a bastard is born or where the woman pregnant of a bastard likely to be born is.” By section 1413 it is provided that “ The provisions of section twenty of chapter six hundred and one of the laws of eighteen hundred and ninety-five respecting appeals from a judgment or determination of the Court of Special Sessions in the city and county of New York shall continue and apply to appeals from the Courts of Special Sessions in the city of New York, as constituted by this act.”
It would appear from this that the provisions of the act of 1895 "were continued in force and made applicable to judgments or determinations of the Court of Special Sessions in the city of New York. In Simis v. Alwang (48 App. Div. 529) the Appellate Division of the Supreme Court in the second department held that there was no appeal from an order of filiation in bastardy proceedings from the Court of Special Sessions to the Appellate Division of the Supreme Court. That case arose on an appeal from an order made in the county of Kings. The attention of the court in that action was not called to the act of 1895, which, as we have seen, expressly abolished or repealed all provisions of law conferring the right of appeal to the Court of General Sessions of the 'Peace in the city and county of New York, and provided that where such determination in the Court of Special Sessions of the city and county of New York was adverse to the defendant, an appeal should be had to the Supreme Court. Nor was the attention' of the court called in that case to the constant practice in this department allowing such appeals to the Appellate Division. (Keller v. Mertens, 37 App. Div. 497.) We think, therefore, that under the provisions of this section an .appeal from the Court of Special Sessions in the county of New York in such a proceeding lies to the Appellate Division.
Then defendant insists that this order was not justified. Upon the statement made by the complainant upon which the warrant was granted she stated that she was delivered of a bastard child at the «city of New York, but upon her examination in court she testified that the child was born December 13, 1899, at No. 31 Sixth street, *472in West Mew York, Mew Jersey; that at the time the child was-horn the complainant was living with her sister and parents; that-the complainant had lived in the city of Mew York until May 1,, 1899, when she moved with her father and his family to the State of Mew Jersey, and continued to reside there until after the.- birth of .the child; that subsequently and after the birth of the child she moved to Mew York, and since that time she has been living with her brother in that city. Section 839 of the Code of Criminal Procedure provides that the father and mother of a bastard are liable for its support, but that in case of their neglect or inability, it must, be supported by the county, city or town in which it is born; and section 840 provides that if a woman be delivered of a bastard, or be pregnant of a child' likely to be born such, and which is chargeable to a county, city or town, a superintendent' of the poor of the-county, or an overseer of the poor or other officer of the almshouse-of the town or city where the woman is, must apply to a justice of the peace or police justice in the county to inquire into the facts .of the case. It is only where a child is chargeable to a county, city or town, and the child is a charge upon the city, county or town in Which it is born, that the proceeding is authorized. Consequently,, to sustain' these proceedings there should be proof that the child was born in the county or the city of Mew York. This construction of this provision of the statute is also confirmed by subdivision. 3 of-section 1406' of the charter of the city of Mew York, which ■ provides that-the “ application specified in section eight hundred and forty of said Code of Criminal Procedure shall be made to the Court, of Special Sessions in the county wherein a bastard is born, or where the woman pregnant of a bastard likely to be born is.” The proof established that this child was not born in the county or the city of Mew York, but was born in the State of Mew Jersey, and the application was not made in the case of a pregnant woman, but after the bastard child had been born. This proceeding is statutory, and to-maintain it it was necessary that the case should be brought within the provisions of the statute, and, therefore, I think the court had no jurisdiction and should have dismissed the proceeding.
I do not see that article 3 of the Poor Law (Laws of 1896, chap. 225) has any application to this proceeding. The article applies to-the settlement and place of relief of poor persons. This article con*473tains no provision making a bastard a -charge upon the city or town in which the mother has a settlement, and there is nothing to override the express provisions of section 839 of the Code of Criminal Procedure which specifies the county, city or town which is'charged with the support of a bastard.
It follows that the order appealed from should be reversed and the proceedings dismissed.
McLaughlin, J., concurred.
Appeal dismissed.